Citation Nr: 1218952	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-32 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which confirmed the previously assigned disability rating of 70 percent for the Veteran's service-connected in PTSD.


FINDING OF FACT

The Veteran's PTSD is not productive of total occupational or social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1155, 5102, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in April 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran alleges entitlement to a disability rating in excess of 70 for his service-connected PTSD, which has been rated pursuant to Diagnostic Code 9411.  That code section utilizes the General Rating Formula for evaluating psychiatric disabilities.  See 38 C.F.R. § 4.130.  The Board notes that the Veteran was awarded a total disability rating based on individual unemployability by means of a March 2001 rating action, effective June 12, 2000.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58  (1994).  Moreover, an appeal from the initial assignment of a disability rating, such as this case with matter regarding increased disability ratings for service-connected PTSD, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Diagnostic Code 9411 provides a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

To achieve the next-higher rating of a 100 percent, the evidence must demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record includes Global Assessment of Functioning (GAF) scores. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   GAF scores ranging from 61-70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes) (2011).

The relevant evidence of records includes VA treatment reports, a report of VA examination as well as a private assessment.  Upon review of the medical evidence of record, the Board finds that the Veteran's psychiatric disability does not warrant a disability rating in excess of 70 percent for any portion of the rating period on appeal.

In March and April 2007, a Veteran Center readjustment counselor indicated that the Veteran experienced very severe symptoms of PTSD that included depression, flash anger/rage, anxiety, panic attacks, nightmares, night sweats, intrusive thoughts, distrust of government and authority, emotional constriction, memory loss, poor concentration, feelings of guilt, hypervigilance, alienation, and negative self-image.  He believed that the PTSD should be rated as 100 percent disabling because of the suffering that the Veteran and his family had endured.  He also found that the Veteran was unemployable because of his PTSD.  In April 2007, the Veteran's VA readjustment counselor again expressed his belief that the Veteran's PTSD should be rated as 100 percent disabling.  

The Veteran was afforded a VA examination in May 2007.  He reported that he was constantly tense, nervous, irritable and depressed.  He was unable to do anything.  He averaged six to eight hours of sleep a night, and he would awaken during the night.  Concentration was characterized as variable; the Veteran endorsed poor memory.  His appetite was not good and he endorsed occasional crying spells.  He acknowledged suicidal ideation, but would not elaborate.  He stated that he would not kill himself because he was committed to taking his mother to cancer treatment for the next several months.   The Veteran indicated that he sated on occasion.  He did have friends, most of whom are veterans, but he did not socialize regularly.  

Upon mental status examination, the Veteran was casually attired and appropriately groomed.  His mood was somewhat depressed and his affect was congruent.  Speech was logical and spontaneous.  Rate and flow of speech were within normal limits.  He was deemed able to manage his activities of daily living.  There was no evidence of hallucinations or delusions and he was not perceived to be a danger to self or others.  He was alert and well-oriented.  He was aware of recent events and remote memory was grossly intact.  Insight and judgment appeared to be fairly good.  The Veteran was assigned a GAF of 45 and was deemed competent to manage his own funds.  He was not receiving any medications to manage his PTSD symptomatology.  The PTSD was characterized as serious and severe; however, the examiner was unable to state with certainty that the Veteran's PTSD alone precluded him from gainful employment.  The examiner opined that with more treatment the Veteran would be able to enter vocational rehabilitation and then perhaps work if he were under the proper medication.  

A VA mental health treatment record dated in July 2007 reflects that the Veteran was experimenting and adjusting his medications.  He had recently initiated a romantic relationship.  He reported that his flashbacks had decreased in number and intensity.  His nightmares had also decreased and he was averaging more hours of sleep a night.  He still presented with complaints of poor memory and difficulties with concentration.  He denied any feelings of self-harm.  The Veteran reported a food relationship with his children, grandchildren and other family members.  He was continued to attend a local PTSD group.  He had started drinking again.  

On mental status examination, the Veteran was casually dressed with adequate hygiene.  He was occasionally evasive or defensive with his answers that regarding his disability benefits proceedings.  There was no psychomotor agitation or retardation.  Speech was normal in rate, tone, and volume; he did occasional mumble.  Thought processes were occasionally circumstantial and logical.  He denied experiencing any audio or visual hallucinations.  There were no gross deficits in cognition.  Impulse control was fair.  Judgment and insight were poor to fair.  

The examiner noted that the Veteran presented with some improvement of symptoms despite poor compliance and self-administered doses of medications.  The Veteran's new relationship was contributing greatly to his improved mood, as well as his motivation to take medications to control his irritability, anger, and depression.  The Veteran was assigned a GAF of 62.  Later that same month, the Veteran presented with essentially the same disability picture; however, he was assigned a GAF score of 65.

In October 2007, the Veteran presented with improvement in his psychiatric symptoms; however, the Veteran was still at risk for noncompliance.  He was oriented in all spheres and his memory was within normal limits.  His depression had improved.  There were no overt hypomanic difficulties.  There were also no overt psychoses, hallucinations or delusions.  Thought processes were linear and goal-directed.  The Veteran denied any homicidal or suicidal ideation and his judgment was intact.  He was assigned a GAF score of 65.  

In January 2008, the Veteran's girlfriend stated that his PTSD symptomatology was not improving.  He had bad mood swings, lost his temper, yelled and had violent outbursts.

In February 2008, the Veteran underwent a private psychological assessment.  That report reflected complaints of intrusive recollections, affect regulation, depression, panic, anxiety, increased startle response, hypervigilance, isolative tendencies and short-term memory.  Objectively, he was casually dressed and his personal hygiene was appropriate.  His affect was subdued and somewhat flattened.  His mood appeared depressed.  His speech was generally clear and coherent.  He was oriented in all spheres.  Associations were logical but presented in a circumstantial manner.  There was no evidence of a thought disorder or audio or visual hallucinations.  Although he reported a history of suicidal ideation, the Veteran did not appear in imminent danger to himself or others.  Insight and judgment appeared intact.  He was deemed a credible historian and was noted to be pleasant and cooperative.  The Veteran was diagnosed with PTSD and assigned his GAF score was 45/50

Upon review of the evidence, the Board finds that a disability rating in excess of 70 percent is not warranted for the Veteran's PTSD throughout the pendency of this appeal.  The service-connected PTSD has not resulted in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Board also notes that any occupational impairment has been adequately compensated for by the award of a TDIU.

The Veteran's PTSD symptomatology has been characterized by intrusive recollections, occasional suicidal ideation, irritability, anger, sleep difficulties, depression, panic, anxiety, increased startle response, hypervigilance, isolative tendencies and complaints of short-term memory loss.  Nonetheless, the Veteran has been able to maintain long-term relationships with family members and friends.  Moreover, his dress and grooming have consistently been appropriate.  Additionally, the Veteran's GAF scores have, at times, been indicative of serious symptoms, ranging from 45-65; however, they do not establish total impairment.   

The aforementioned treatment records and VA and private examinations show no gross impairment in thought process or communication.  Although circumstantial, his thought processes have consistently been noted to be linear, goal directed, and devoid of delusions.  Insight and judgment, at their worst, have been rated as poor to fair.  The current record does not reflect that the Veteran is in persistent danger of hurting himself or others.  Occasional references to suicidal ideation are shown, but throughout the pendency of this appeal the Veteran has continuously denied any intent or plan to hurt himself or others.  There are also no reports of disorientation as to time or place.  Although the Veteran has presented with complaints of forgetting, he has not indicated any difficulties with loss of memory for names of close relatives, the Veteran's own occupation or his name. 

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degrees of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  Nevertheless, the record does not show that the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 100 percent evaluation for the rating period on appeal. Mauerhan, supra.  Again, while significant symptomatology has been shown, the Veteran is not entirely incapable of establishing and maintaining effective relationships.  Again, the record reflects that he had a girlfriend, and he also had friends outside of that relationship.  

As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied. 38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, a disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD throughout the pendency of this appeal.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  However, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.  Moreover, the Board notes that the Veteran has been awarded a TDIU because of the effects of his service-connected PTSD on his employability.


ORDER

A disability rating in excess of 70 percent for PTSD is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


